   Case 19-24296-GLT          Doc 30   Filed 12/30/19 Entered 12/30/19 12:50:04FILED
                                                                                 Desc Main
                                      Document      Page 1 of 2                12/30/19 12:09 pm
                                                                               CLERK
                                                                               U.S. BANKRUPTCY
                             IN THE UNITED STATES BANKRUPTCY COURT             COURT - :'3$
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In Re: David William Ewing,                           :     Bankruptcy No. 19-24296-GLT
                                                      :
                                Debtor                :
                                                      :     Chapter 13
                                                      :
David William Ewing, Movant                           :
                                                      :     Related to Document No. 23
                v.                                    :
                                                      :
                                                      :
No Respondent                                         :

                     ORDER TO PAY TRUSTEE PURSUANT TO WAGE ATTACHMENT

        The above-named Debtor(s) having filed a Chapter 13 petition and Debtor(s) or Trustee having moved to
attach wages to fund the Chapter 13 Plan:

        IT IS, THEREFORE, ORDERED that until further order of this Court, the entity from which the Debtor
receives income:
                           University of Pittsburgh
                           4200 Fifth Avenue
                           Pittsburgh, PA 15260

shall deduct from that income the sum of $600           , beginning on the next pay day following receipt of this
order and shall deduct a similar amount each pay period thereafter, including any period for which the Debtor
receives a periodic or lump sum payment as a result of vacation, termination, or other benefit arising out of
present or past employment, or from any other benefits payable to the Debtor, and shall remit the deducted sums
ON AT LEAST A MONTHLY BASIS to:

                        RONDA J. WINNECOUR
                        CHAPTER 13 TRUSTEE, W.D.PA.
                        P.O. BOX 84051
                        CHICAGO, IL 60689-4002

       IT IS FURTHER ORDERED that the above-named entity shall notify the Chapter 13 Trustee if the
Debtor’s income is terminated and the reason therefor.

         IT IS FURTHER ORDERED that the Debtors shall serve this order and a copy of the Notification of
Debtor’s Social Security Number, Local Bankruptcy Form 12, that includes the debtor’s full Social Security
number on the above-named entity. Debtor shall file a certificate of service regarding service of the order and
local form, but the Social Security number shall not be included on the certificate.

        IT IS FURTHER ORDERED that all remaining income of the Debtor, except the amounts required to be
withheld for taxes, Social Security, insurance, pension, or union dues shall be paid to the Debtor in accordance
with usual payment procedures.

      IT IS FURTHER ORDERED THAT NO OTHER DEDUCTIONS FOR GARNISHMENT, WAGE
ASSIGNMENT, CREDIT UNION, OR OTHER PURPOSE SHALL BE MADE FROM THE INCOME OF
DEBTOR WITH THE SOLE EXCEPTION OF ANY SUPPORT PAYMENTS.
   Case 19-24296-GLT          Doc 30      Filed 12/30/19 Entered 12/30/19 12:50:04                  Desc Main
                                          Document     Page 2 of 2
         IT IS FURTHER ORDERED that this order supersedes previous orders made to the above-named entity
in this case.

       IT IS FURTHER ORDERED that the above-named entity shall not charge any fee to the Debtor for the
administration of this attachment order, except as may be allowed upon application to and order of this Court.

DATED this      30th Day  of December, 2019
                     day of                              ,         .




                                                 _____________________________________________________
                                                  __
                                                   _________
                                                          ________
                                                                ____
                                                                __ ____
                                                                     _ _____
                                                                          ____
                                                                          ____
                                                                             __
                                                                             _______________
                                                                                      _    ____
                                                  United
                                                       ed
                                                        d States
                                                          Sta
                                                           tatees Bankruptcy
                                                           tate   B nkrupttcy Judge
                                                                  Ba          Juuddge




             IT IS FURTHER ORDERED that the debtor(s) shall remain responsible for timely making all monthly plan
             payments to the Chapter 13 Trustee, either in whole or in part, until such time as the automatic paycheck
             withdrawals by the employer or other automatic attachments such as automatic bank transfers or welfare
             checks begin. The first Plan payment is due within thirty (30) days after the Chapter 13 Plan has been
             filed. Any failure to timely remit full Plan payments to the Trustee may result in the dismissal of the case
             after notice and hearing. Employers and others who fail to withhold funds and pay them over to the
             Trustee as ordered herein may be subject to sanctions including damages to debtor and this estate.




                  Case Administrator to serve: Debtor, Counsel for Debtor and Trustee
